THE COURT.
This is an action by the mother of two illegitimate children to compel the defendant, as father of said children, to provide funds for their support. Defendant appeals from the judgment entered against him.
This appeal is presented solely upon the ground that the evidence is insufficient to sustain the finding of the court that appellant is the father of said children. Examination of the record shows that the evidence is quite sufficient to sustain the finding of the court.
The judgment is affirmed.
A petition for a rehearing of this cause was denied by the District Court of Appeal on November 19, 1929, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on December 30, 1929.
All the Justices present concurred.